Judgment, Supreme Court, Bronx County, entered April 7, 1977, unanimously reversed, on the law and the facts, without costs or *666disbursements, and a new trial ordered on the issue of damages only unless plaintiff-respondent shall, within 20 days after service upon him of a copy of the order entered hereon, serve and file in the office of the clerk of Trial Term, Bronx County, a written stipulation to reduce the verdict upon all three causes of action to the sum of $63,000 in toto, and to the entry of an amended judgment in accordance therewith. If plaintiff-respondent shall so stipulate, the judgment as so amended is affirmed, without costs or disbursements. We deem the verdict as rendered excessive to the extent indicated. Further, a specific award for "character and habits” is unauthorized in any amount. Concur—Lupiano, J. P., Evans, Markewich, Yesawich and Sullivan, JJ.